EXHIBIT 10.2
 
Quito, January 1, 2012
 
Subject:
Environmental Assessment Update
Performed by:
Ms. Paúl Tufiño M. / Corporación Sociedad para la Investigación y Monitoreo de
la Biodiversidad Ecuatoriana, SIMBIOE  (www.simbioe.org)
     
Contact:
simbioe@andinanet.net /  corporación@simbioe.org
   
1.
Location and description of the area



The property called “El Juval” is located in the province of Morona Santiago on
the border between this province and the provinces of Azuay, Cañar and
Chimborazo (Image 1)


Image 1. General location of El Juval in Ecuador
 
 
 
 
 
 
 

 
Source: Google-earth


In the environmental context, approximately 90% of the area of El Juval belongs
to the territory of Sangay National Park, which constitutes one of the 45
protected areas that Ecuador currently has (Image 2, Image 3).


Image 2. System of Protected Areas of Ecuador
 
 
 
 
 
 
 



Image 3. Location of El Juval in the context of the Sangay National Park Ecuador
 
 
 
 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 


2.           Flora


El Juval, as well as Sangay National Park, is located in the center of the
Andean region of Ecuador. Therefore, the area of El Juval corresponds to the
higher sections of the Cordillera Oriental (Eastern side of the Andes).


According to Valencia et al., Sangay National Park is the home of 586 endemic
species of plants and near 45% of these corresponds to Orchids. Many of these
species are present and protected within El Juval. Table 1 below mentions some
of the most important.


Table 1. Listing of flora in the area, important for conservation


Scientific Name
Family
Threat Category
Stenandrium harlingii
Acanthaceae
VU
Ceraxylon amazonicum
Arecaceae
EN
Oreopanax ecuadorensis
Areliaceae
LC
Lepanthes condorensis
Orchidaceae
VU
Miconia pastazana
Melastomataceae
VU
Erythrodes lianganatensis
Orchidaceae
VU
Piper prietoi
Piperaceae
EN
EN: Endangered; VU: Vulnerable;
   
LC: Lesser Concern. Source:
   
Valencia et al. 2000
   



According to the vegetation proposal of Sierra (1999) the area of El Juval
includes the following formations:


●  
Herbaceous moor



●  
Evergreen forest of the mountain foothills



●  
Mountain cloud forest



●  
High evergreen mountain forest



3.  
Fauna



With respect to the fauna of the Sangay National Park, there are over 500
species of vertebrates. Among these, the most abundant are birds, with more than
343 species. With respect to amphibians and reptiles, more than 40 species have
been registered.


Among the endemic mammals, we find the wild guinea pig (Cavia aperea) and the
shrew of Azuay (Cryptotis montovaga). It is important to mention that in the
higher areas both of the Sangal National Park and El Juval there are endangered
species of mammals, such as the spectacled bear (Tremarctos ornatus) and the
Mountain Tapir (Tapirus pinchaque; image 4).


Please find below (Table 2) a listing of mammals classified as endangered
species of some kind, both in the area of Sangay National Park and El Juval.
 
 
2

--------------------------------------------------------------------------------

 
 
Table 2. Listing of mammals in the area, important for conservation


Scientific Name
Family
Threat Category
Mountain tapir
Tapirus pinchaque
EN
Spectacled bear
Tremarctos ornatus
VU
Brown woolly monkey
Lagothrix lagotricha
VU
Bush dog
Speothos venaticus
VU
Oncilla
Leopardus tigrinus
NT
Pudú
Pudu mephistophiles
LC
   
EN
EN: Endangered; VU: Vulnerable;
   
LC: Lesser Concern; NT, Almost
   
Threatened. Source: Titita 2010;
   
UICN 2006; Gómez 1998
   



Image 4. Photograph of endangered mammals present in El Juval
 

   
 
 
 
 
 
 

 
Spectacled bear (Tremarctos ornatus)
 
 Mountain tapir (Tapirus pinchaque)

 
Source: Dario Calero


Table 3 presents a listing of birds in some category of danger that have been
reristered both in Sangay National Park and in El Juval.


Table 3. Listing of birds in the area, important for conservation


Scientific Name
Family
Threat Category
Condor of the Andes
Vultur gryphus
EN
Military Macaw
Ara militaris
VU
White-breasted Parakeet
Pyrrhura albipectus
VU
Wattled Guan
Aburria aburri
NT
Masked Mountain-tanager
Buthraupis Wetmorei
VU
Grey-breasted Mountain Toucan
Andigena Hypoglauca
NT
   
EN
EN: Endangered; VU: Vulnerable;
   



LC: Lesser Concern; NT, Almost Threatened. Source: Granizo et al. 2002; UICN
2006; Gómez 1998
 
 
3

--------------------------------------------------------------------------------

 


Among the most important birds in terms of conservation, are the Grey-breasted
Mountain Toucan (Andigena Hypoglauca) and the Wattled Guan (Aburria aburri,
Image 5)


Image 5. Photograph of endangered birds present in El Juval
 

   
 
 
 
 
 
 

 

Wattled Guan (Aburria aburri)  
Mountain Toucan (Andigena Hypoglauca)


Source: Dario Calero
 
4.       Ecosystem remanence


According to a study published by Roberto Sánchez (2003), during the period
between the years of 1991 and 2000, approximately 17,828.32 km2 of natural
forests in Ecuador disappeared, at an annual deforestation rate of 1.47%; this
is the equivalent to the whole province of Sucumbíos.


The main causes are the advance of the agricultural frontier and an expansion of
the urban area, followed by the deforestation phenomenon. All these activities
have significantly affected the Sangay National Park, as indicated in the map of
vegetation remains in Ecuador, published by Sierra (2000), however, in spite of
all these problems, the best conserved area corresponds to the area of El Juval


Image 6 Vegetation remains in Ecuador (Sierra, 2000)
 
 
 
 
 
 
 

 
4

--------------------------------------------------------------------------------

 


5.       Conservation importance of the area of El Juval


The conclusions of the analysis carried out show that the area El Juval has
significant importance as one of the few remains of forests in this area. In
fact, it practically constitutes the main remnant of Sangay National Park, which
has been seriously affected by anthropogenic activities.


In this context, it constitutes an important refuge for endangered species, both
within the flora and the fauna. For this reason, it is required that this area
is preserved in an effective and sustainable manner.


In fact, in terms of conservation importance, the Sangay National Park and
therefore El Juval make part of the eco-regional complex of the Northern Andes.
This was identified in the Global 2000 by the World Wildlife Fund as a
conservation unit of high priority, based on criteria such as: high diversity of
species, rainfall, representation of bio-geographical units, and the high degree
of endemism (BirdLife International, 2005).


On the other hand, even though this area is highly valuable from a
conservationist viewpoint, it is not possible to disregard, furthermore, its
enormous value as a source of “ecosystem services” for the inhabitants of the
surrounding areas.


The Evaluation of Ecosystems of the Millennia defines “ecosystem services” as
the benefits that people derive from ecosystems. This may be direct and
indirect. Direct benefits refer to the production of supplies (water and food),
or the regulation of cycles such as floods, soil degradation, drying, etc.
Indirect benefits are related to the functioning of processes of the ecosystem
that generates direct services such as the photosynthesis process and the
formation and storage of organic matter; the cycle of nutrients; the creation
and assimilation of soils, etc.


In fact, ecosystem services, particularly the water that flows by multiple
springs and rivers located in this area, provides direct and indirect benefits
to approximately 112 thousand people, who live in the cantons of which El Juval
is part of (Alausí, Santiago, Sucua and Morona) (Table 4).


Table 4. Total area of El Juval and its political distribution.


Area of the property
Province of Chimborazo  
Alausí Canton
10,262 ha
Province of Morona Santiago  
Morona Canton
37,145 ha
Sucua Canton
19,309 ha
Santiago Canton
12,481 ha
Total
80,197 ha

 
6.       Environmental Appraisal of the Area
 
Without a doubt, a thorough economic assessment of the area, taking into account
it value as a refuge for the conservation of unique natural resources of Ecuador
(species of flora and fauna) as well as the ecosystem services it provides,
would result in a figure beyond calculation.
 
 
5

--------------------------------------------------------------------------------

 


Even more so when currently the area has enormous potential as an important area
for the capture and natural drain of carbon, due to the varied and diverse
ecosystems located there.


Consequently, considering all these different aspects, as well as the
socioeconomic reality of Ecuador and the area in particular, we may conclude
that El Juval cannot be appraised in less than USD 5,000 per hectare.
 
 

Consultant in charge   (Illegible signature)   Msc. Paul Tufiño M.   Corporación
SIMBIOE

 
 
6

--------------------------------------------------------------------------------

 